Exhibit 10.3
EXECUTION VERSION
SPARTECH CORPORATION
AMENDMENT NO. 1 TO AMENDED AND
RESTATED NOTE PURCHASE AGREEMENT
As of July 10, 2009
To the Holders of Notes
Named in Annex 1 Hereto
Ladies and Gentlemen:
     Spartech Corporation, a Delaware corporation (the “Company”), agrees with
you as follows:

1.   PRELIMINARY STATEMENTS.

     1.1. Note Issuances, etc.
     Pursuant to that certain Amended and Restated Note Purchase Agreement dated
as of September 10, 2008 (initially dated as of June 5, 2006) (as in effect
immediately prior to giving effect to the Amendments (as defined below) provided
for hereby, the “Existing Note Purchase Agreement”, and as amended by this
Amendment Agreement (as defined below) and as may be further amended, restated
or otherwise modified from time to time, the “Note Purchase Agreement”) the
Company issued and sold Fifty Million Dollars ($50,000,000) in aggregate
principal amount of its 5.78% Senior Notes due 2011 (collectively, as amended,
restated or otherwise modified from time to time as of the date hereof, and
currently bearing interest at a rate of 6.82% per annum, the “Notes”). The
register for the registration and transfer of the Notes indicates that the
parties named in Annex 1 (the “Noteholders”) to this Amendment No. 1 to Amended
and Restated Note Purchase Agreement (the “Amendment Agreement”) are currently
the holders of the entire outstanding principal amount of the Notes.

2.   DEFINED TERMS.

     Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Existing Note Purchase Agreement.

3.   AMENDMENTS TO THE EXISTING NOTE PURCHASE AGREEMENT.

     Subject to Section 5 of this Amendment Agreement, the Required Holders and
the Company hereby agree to each of the amendments to the Existing Note Purchase
Agreement as

 



--------------------------------------------------------------------------------



 



provided for by this Amendment Agreement and specified in Exhibit A. Such
amendments are referred to herein, collectively, as the “Amendments”.

4.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants as follows:
     4.1. Reaffirmation of Representations and Warranties.
     All of the representations and warranties contained in Section 4 of the
Existing Note Purchase Agreement are correct with the same force and effect as
if made by the Company on the date hereof (or, if any representation or warranty
is expressly stated to have been made as of a specific date, as of such date).
     4.2. Organization, Power and Authority, etc.
     The Company has all requisite corporate power and authority to execute and
deliver and perform its obligations under this Amendment Agreement.
     4.3. Legal Validity.
     The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder and under the Note
Purchase Agreement: (a) are within the corporate powers of the Company; and
(b) do not violate or result in any breach of, constitute a default under, or
result in the creation of any Lien upon any property of the Company under the
provisions of: (i) its organizational and governing documents; (ii) any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to either the Company or its property; or (iii) any agreement or
instrument to which the Company is a party or by which the Company or any of its
property may be bound or any statute or other rule or regulation of any
Governmental Authority applicable to the Company or its property.
     This Amendment Agreement has been duly authorized by all necessary action
on the part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
     4.4. No Defaults.
     As of the date hereof and after giving effect to this Amendment Agreement,
no event has occurred and no condition exists that constitutes or would
constitute a Default or an Event of Default.

2



--------------------------------------------------------------------------------



 



     4.5. Disclosure.
     This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Noteholders by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by this Amendment Agreement. Except as expressly set forth in this
Amendment Agreement or otherwise disclosed in writing to the Noteholders, none
of the Company, the Company’s Subsidiaries or the Company’s Affiliates has paid
or will pay, directly or indirectly, any fee, charge, increased interest or
other consideration to, or given any additional security or collateral to, or
shortened the maturity or average life of any Indebtedness or permanently
reduced any borrowing capacity in favor of or for the benefit of, any creditor
of the Company or any creditor of any of the Company’s Subsidiaries or
Affiliates as a condition to, or otherwise in connection with, the execution or
delivery of this Amendment Agreement or similar agreement with the holders of
such Indebtedness.

5.   EFFECTIVENESS OF AMENDMENTS.

     The Amendments shall become effective only upon the date of the
satisfaction in full of the following conditions precedent (the “Effective
Date”):
     5.1. Execution and Delivery of this Amendment Agreement.
     The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.
     5.2. Representations and Warranties True.
     The representations and warranties set forth in Section 4 shall be true and
correct on such date in all respects.
     5.3. Authorization.
     The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.
     5.4. Opinion of Company Counsel.
     Each of the Noteholders shall have received an opinion, dated the date
hereof, from Armstrong Teasdale LLP, special counsel for the Company, in form
and substance satisfactory to such Noteholder and its counsel (and the Company
hereby instructs its counsel to deliver such opinion to the Noteholders).

3



--------------------------------------------------------------------------------



 



     5.5. Secretary’s Certificate.
     Each of the Noteholders shall have received a certificate of the Secretary
or an Assistant Secretary of the Company, dated the date hereof, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of this Amendment Agreement, in form
and substance satisfactory to such Noteholder and its counsel.
     5.6. Amendment of Loan Facilities.
     Each of the Noteholders shall have received, on or before the date hereof,
a fully executed copy of each of (a) that certain Fourth Amendment to Fourth
Amended and Restated Credit Agreement, amending the Credit Agreement and
(b) that certain Amendment No. 1 to Amended and Restated Note Purchase
Agreement, amending the Amended and Restated 2004 NPA, in each case in form and
substance satisfactory to the Required Holders, and the conditions to the
effectiveness of each such amendment shall have been satisfied or waived.
     5.7. Authorization of Release of Collateral.
     Each of the Noteholders shall have received, on or before the date hereof,
evidence in form and substance satisfactory to the Required Holders that the
Collateral Agent shall have received in accordance with Section 5.7 of the
Intercreditor Agreement written authorization to release the Collateral Agent’s
security interest in all assets of certain Subsidiaries of the Company and any
equity interests owned by the Company or other Debtors (as defined in the
Intercreditor Agreement) in such Subsidiaries in connection with the sale of
such assets and equity interests as previously disclosed in the Company’s Second
Quarter 2009 Update to the Noteholders, dated June 19, 2009 and the Company’s
Memorandum to the Noteholders, dated June 30, 2009.
     5.8. Amendment Fees.
     The Company shall have paid to the Noteholders for their ratable benefit an
amendment fee in an amount equal to 0.05% of the aggregate outstanding principal
amount of the Notes.
     5.9. Special Counsel Fees.
     The Company shall have paid the reasonable fees and disbursements of
Noteholders’ special counsel in accordance with Section 6 below.
     5.10. Proceedings Satisfactory.
     All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.

4



--------------------------------------------------------------------------------



 



6.   EXPENSES.

     Whether or not the Amendments become effective, the Company will promptly
(and in any event within thirty (30) days of receiving any statement or invoice
therefor) pay all fees, expenses and costs relating to this Amendment Agreement
and any prior amendment or amendment and restatement of, or waiver under, the
Existing Note Purchase Agreement, including, but not limited to, the reasonable
fees of the Noteholders’ special counsel, Bingham McCutchen LLP, incurred in
connection with the preparation, negotiation and delivery of this Amendment
Agreement, any other such amendment, amendment and restatement or waiver, and
any other documents related to any thereof. In addition, the Company will pay
all such fees, expenses and costs set forth in any subsequent statement within
thirty (30) days of its receipt thereof. Nothing in this Section shall limit the
Company’s obligations pursuant to Section 13.1 of the Existing Note Purchase
Agreement.

7.   MISCELLANEOUS.

     7.1. Part of Note Purchase Agreement; Future References, etc.
     This Amendment Agreement shall be construed in connection with and as a
part of the Note Purchase Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Purchase Agreement are hereby ratified and shall be and remain in
full force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment Agreement may refer to the Note Purchase Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.
     7.2. Counterparts, Facsimiles.
     This Amendment Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile or e-mail transmission shall
be effective as delivery of a manually signed counterpart of this Amendment
Agreement.
     7.3. Governing Law.
     THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.
[Remainder of page intentionally left blank. Next page is signature page.]

5



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please so indicate by signing
the acceptance below on the accompanying counterpart of this Amendment Agreement
and returning it to the Company, whereupon it will become a binding agreement
among you and the Company.

                  SPARTECH CORPORATION    
 
           
 
  By:
Name:   /s/ Randy C. Martin
 
Randy C. Martin    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    

Signature Page to Amendment No. 1 to
Amended and Restated Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



     The foregoing Amendment Agreement is hereby accepted as of the date first
above written. By its execution below, each of the undersigned represents that
it is the owner of one or more of the Notes and is authorized to enter into this
Amendment Agreement in respect thereof.

              CUNA MUTUAL INSURANCE SOCIETY     By:   MEMBERS Capital Advisors,
Inc.,
acting as Investment Advisor    
 
           
 
  By:   /s/ John W. Petchler
 
   
 
  Name:   John W. Petchler    
 
  Title:   Managing Director, Private Placements    
 
            CUMIS INSURANCE SOCIETY, INC.     By:   MEMBERS Capital Advisors,
Inc.,
acting as Investment Advisor    
 
           
 
  By:   /s/ John W. Petchler    
 
           
 
  Name:   John W. Petchler    
 
  Title:   Managing Director, Private Placements    

          THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY    
 
       
By:
  /s/ Randal W. Ralph
 
   
Name:
  Randal W. Ralph    
Title:
  Its Authorized Representative    

Signature Page to Amendment No. 1 to
Amended and Restated Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
     Each undersigned Subsidiary Guarantor hereby acknowledges and agrees to the
terms of Amendment No. 1 to Amended and Restated Note Purchase Agreement dated
as of July 10, 2009 (the “Amendment”), amending that certain Amended and
Restated Note Purchase Agreement dated as of September 10, 2008 (initially dated
as of June 5, 2006) (the “Note Purchase Agreement”), among Spartech Corporation,
a Delaware corporation, and the holders of Notes party thereto. Each undersigned
Subsidiary Guarantor hereby confirms that the Subsidiary Guarantee to which it
is a party remains in full force and effect after giving effect to the Amendment
and continues to be the valid and binding obligation of such Subsidiary
Guarantor, enforceable against such Subsidiary Guarantor in accordance with its
terms, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally or by equitable principles including principles of commercial
reasonableness, good faith and fair dealing (whether enforceability is sought by
proceedings in equity or at law).
          Capitalized terms used herein but not defined are used as defined in
the Note Purchase Agreement.
          Dated as of July 10, 2009
ATLAS ALCHEM PLASTICS, INC.
ALCHEM PLASTICS CORPORATION
ALCHEM PLASTICS, INC.
SPARTECH PLASTICS, LLC
By:     Spartech Corporation, its sole
           member
POLYMER EXTRUDED PRODUCTS, INC.
SPARTECH POLYCAST, INC.
SPARTECH TOWNSEND, INC.
SPARTECH INDUSTRIES FLORIDA, INC.
SPARTECH POLYCOM, INC.
FRANKLIN-BURLINGTON PLASTICS, INC.
SPARTECH INDUSTRIES, INC.
ANJAC-DORON PLASTICS, INC.
SPARTECH CMD, LLC
By:     Spartech Corporation, its sole
           member
SPARTECH FCD, LLC
By:     Polymer Extruded Products, Inc.,
           its sole member
SPARTECH SPD, LLC
By:     Spartech Corporation, its sole
           member
SPARTECH MEXICO HOLDING COMPANY
Guarantor Acknowledgement

 



--------------------------------------------------------------------------------



 



SPARTECH MEXICO HOLDING COMPANY TWO
SPARTECH MEXICO HOLDINGS, LLC
By:     Spartech Mexico Holding Company,
           its sole member
CREATIVE FORMING, INC.
SPARTECH POLYCOM (TEXAS), INC.
ALSHIN TIRE CORPORATION
X-CORE, LLC
By:      Spartech Industries, Inc., its sole member
PEPAC HOLDINGS, INC.

             
 
  By:   /s/ Randy C. Martin
 
       
 
  Name:   Randy C. Martin
Title: Executive Vice President and Chief
Financial Officer    

Guarantor Acknowledgement

 



--------------------------------------------------------------------------------



 



Annex 1
Noteholders
Cuna Mutual Insurance Society
Cumis Insurance Society, Inc.
The Northwestern Mutual Life Insurance Company
Annex 1-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDMENTS
     (a) Section 6.1(b)(i) — Other Required Offers of Prepayment.
Section 6.1(b)(i) of the Existing Note Purchase Agreement is hereby amended and
restated to read as follows:
     “(i) If the Company or any of its Subsidiaries makes an Asset Sale (other
than any Asset Sale permitted by Section 8.2(a), (b) or (c)) which results in
the realization by such Person of Net Cash Proceeds, the Company shall
immediately offer to prepay, at par and without premium, an aggregate principal
amount of Notes equal to (x) such Net Cash Proceeds that exceed an aggregate
amount of $1,000,000, regardless of whether such Net Cash Proceeds are received
as a single payment or as a series of payments (such amount of Net Cash
Proceeds, the “Note Prepayment Basis”) times (y) (i) if the Leverage Ratio as of
the last fiscal quarter preceding such Asset Sale is greater than or equal to
3.50 to 1.00, 75% of such Note Prepayment Basis, (ii) if the Leverage Ratio as
of the last fiscal quarter preceding such Asset Sale is less than 3.50 to 1.00
but greater than or equal to 2.50 to 1.00, 50% of such Note Prepayment Basis,
and (iii) if the Leverage Ratio as of the last fiscal quarter preceding such
Asset Sale is less than 2.50 to 1.00, 0% of such Note Prepayment Basis, provided
however, in the case of clause (y)(iii) that (A) the Required Lenders have
approved the release of the Superpriority Amount and such release is effective
under the Intercreditor Agreement and (B) the Asset Sale mandatory prepayment
provisions (or corresponding provisions) in the Amended and Restated 2004 NPA,
the Credit Agreement and the Term Loan Agreement are similar to this
Section 6.1(b)(i). Any such offer shall be made and any such prepayment shall be
applied as set forth in clause (vi) below and to be subject to the Intercreditor
Agreement and to be reduced by any amounts required to be paid to other
Creditors pursuant to the Intercreditor Agreement. Any portion of the Note
Prepayment Basis not used to prepay the Notes shall be reinvested in
Reinvestment Property so long as within 180 days after the receipt of such Net
Cash Proceeds, such purchase shall have been consummated or contractually
committed to be consummated pursuant to a definitive agreement (and, if so
contractually committed, actually reinvested within 270 days of the date of
receipt of such Net Cash Proceeds); and provided, however, that any such Net
Cash Proceeds not subject to such definitive agreement or so reinvested as
required above shall be immediately applied to the prepayment of the Notes as
set forth in this Section 6.1(b)(i). As used herein, “Reinvestment Property”
means property that is useful in the business of the Company and its
Subsidiaries.”
     (b) Section 8.2 — Disposition of Assets. Section 8.2 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:
     “8.2 Disposition of Assets.
               Make any sale, transfer, lease (as lessor), loan or other
disposition of any property or assets (an “Asset Sale”), other than the
following:
Exhibit A-1

 



--------------------------------------------------------------------------------



 



     (a) Asset Sales in the ordinary course of business;
     (b) Asset Sales of property or assets by a Subsidiary to the Company or a
Wholly-Owned Subsidiary that is a Subsidiary Guarantor;
     (c) the Asset Sale as a result of the asset exchange in connection with the
Acquisition of assets of a division of an unaffiliated company previously
disclosed to the Noteholders; or
     (d) other Asset Sales, provided that in each case
     (i) immediately before and after giving effect thereto, no Default shall
have occurred and be continuing, and
     (ii) the aggregate net book value of the property or assets disposed of in
such Asset Sale and all other Asset Sales by the Company and its Subsidiaries
during the immediately preceding twelve months does not exceed 15% of
Consolidated Net Worth (as of the last day of the quarterly accounting period
ending on or most recently prior to the last day of such twelve month period);
provided, however, there shall be excluded for purposes of this
Section 8.2(d)(ii) only, the aggregate net book value of the property and assets
of certain Subsidiaries previously disclosed in the Company’s Second Quarter
2009 Update to the Noteholders, dated June 19, 2009 and the Company’s Memorandum
to the Noteholders, dated June 30, 2009, to be disposed of by the Company in
three separate Asset Sales so long as all the proceeds and consideration of such
Asset Sales consist of (A) notes not to exceed (x) $10,000,000 in aggregate
principal amount for all such Asset Sales and (y) $5,000,000 in aggregate
principal amount for any one such Asset Sale and/or (B) cash.
                For purposes of this Section 8.2, any Voting Equity Interests of
a Subsidiary that are the subject of an Asset Sale shall be valued at the
greater of (x) the fair market value of such shares as determined in good faith
by the Board of Directors of the Company and (y) the aggregate net book value of
the assets of such Subsidiary multiplied by a fraction of which the numerator is
the aggregate number of Voting Equity Interests of such Subsidiary disposed of
in such Asset Sale and the denominator is the aggregate number of Voting Equity
Interests of such Subsidiary outstanding immediately prior to such Asset Sale.”
     (c) Section 8.4 — Loans and Investments. Section 8.4 of the Existing Note
Purchase Agreement is hereby amended by (i) deleting “and” after clause
(f) thereof, (ii) deleting “.” after clause (g) thereof and inserting “; and” in
lieu thereof, and (iii) adding a new clause (h) thereto to read as follows:
               “(h) notes received as part of the purchase price of the three
Asset Sales excluded from that calculation set forth in Section 8.2(d)(ii) not
to exceed the amounts permitted thereunder.”
Exhibit A-2

 



--------------------------------------------------------------------------------



 



       (d) Schedule B — Definition of EBITDA. The definition of “EBITDA”
appearing in Schedule B of the Existing Note Purchase Agreement is hereby
amended and restated to read as follows:
               ““EBITDA” for any period means Consolidated Net Income for such
period plus all amounts deducted in the computation thereof on account of
(a) Consolidated Interest Expense, (b) depreciation and amortization expenses
and other non-cash charges (included but not limited to expensing of stock
options, fixed asset write-offs and impairments of goodwill), (c) income and
profits taxes, and (d) cash restructuring expenses; provided, however, (i) for
the period of four consecutive fiscal quarters ending (A) on August 1, 2009, the
aggregate amount of cash restructuring expenses that may be added to determine
EBITDA shall not exceed $8,967,000, (B) on October 31, 2009, the aggregate
amount of cash restructuring expenses that may be added to determine EBITDA
shall not exceed $8,515,000, (C) on January 30, 2010, the aggregate amount of
cash restructuring expenses that may be added to determine EBITDA shall not
exceed $7,337,000, and (D) on May 1, 2010 and on the last day of each fiscal
quarter ended thereafter, the aggregate amount of cash restructuring expenses
that may be added to determine EBITDA shall not exceed $5,000,000 and (ii)
$848,000 of cash restructuring expenses incurred in the period of four
consecutive fiscal quarters ended May 2, 2009 but not permitted to be added to
determine EBITDA for such period due to the restrictions of such definition in
effect at such time shall be included in the determination of EBITDA for the
fiscal quarter ended August 1, 2009. Notwithstanding the foregoing, for purposes
of Section 6.1 only, the aggregate amount of cash restructuring expenses that
may be added to determine EBITDA pursuant to clause (d) above shall not exceed
$5,000,000 for any period of four consecutive fiscal quarters.”
Exhibit A-3

 